Broyles, C. J.
Marsol Credit Company brought suit against J. P. Eeid on two trade acceptances drawn by the Duralith Corporation, accepted by Eeid, and purchased by the plaintiff from the Duralith Corporation. The undisputed evidence shows that the plaintiff, on February 13, 1934, bought from the Duralith Corporation, four acceptances, drawn by it and accepted by Reid, and paid therefor the sum of $2609.23; that the four acceptances were given in connection with a sales contract of certain material sold by said corporation to Eeid, the contract being dated January 31, 1934; that one of the acceptances sued on fell due on May 1, 1934, and the other one sued on became due on June 1, 1934. Reid pleaded failure of consideration, and alleged that the plaintiff had knowledge of such facts at the time it purchased the acceptances that put it on notice of the defense he would have had against the Duralith Corporation if that corporation had brought suit. Conceding that the defendant would have had a good defense against the said corporation, the undisputed evidence shows that the plaintiff was a bona fide purchaser, for value, of the acceptances, without notice of any failure of consideration, and before their maturity. The fact that the consideration of the acceptances may have been known to the plaintiff is' no defense to the suit. “Knowledge of the consideration of a negotiable note, by a bona fide purchaser for value before maturity, does not carry with it any notice of failure of consideration, nor is the purchaser bound to make inquiry as to whether the consideration has failed *357or will fail.” Wall's Oderless Cleaners Inc. v. Allen, 49 Ga. App. 512 (2) (176 S. E. 93), and cit. A verdict in favor of the plaintiff was demanded, and the court did not err in directing the jury to return a verdict for that party.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.